Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s claims 1-4 and 6-15 are allowable, since claims 1-4 and 6-15 are not objected to nor are rejected under 35 U.S.C. §§101, 102, 103, or 112. Specifically, claims 1-4 and 6-15 are novel and non-obvious, since the closest prior art of reference (i.e. Bucholz U.S. Pat. 5,871,445) does not teach the feature limitations of “A system for rehabilitation comprising: a tilting table configured to be movable at a tilt angle in at least one degree of freedom, the tilting table having a low-friction top surface; a forearm support configured to receive a forearm of a user, the forearm support being movable on, but not coupled to, the low-friction top surface of the tilting table; an animated or virtual reality sequence forming an exercise simulation being displayed on a display coupled to a vertical support and positioned above the tilting table; and a tracking device configured to track movements of the forearm support upon interaction of the user with the exercise simulation, wherein the tracking device includes at least one infrared emitter and tracking software to track an output from at least one position sensor, the tracking device measuring the movements of the forearm support on the top surface of the tilting table, and the at least one infrared emitter is coupled to the vertical support via a support bar and positioned to be above or even with the display such that the at least one position sensor tracks the movements of the forearm interaction regardless of the tilt angle of the tilting table.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-4 and 6-15 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715